DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 1, in regards to the limitation of “upon activation of the notification signal”, it is unclear whether the activation refers to the generation of the notification signal or the activation of the discard device with the notification signal. For purposes of examination, the activation of the notification signal will be interpreted as “upon activation with the notification signal”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stueffer (DE10321770A1) in view of Nishimura (US20100170215).
	Regarding claim 18, Stueffer discloses a tire component manufacturing method comprising:
advancing a product (“steel cord”) from a reel (via a “creel” [0011]) along a path into a building station configured to build one or more structural components of a tyre from said product (Fig 1);
acquiring, in an acquisition zone (comprising area with components 3, and 5-7), at least one characteristic parameter of the product as the product is fed into the building station ([0012] via “cameras” (6));
detecting from the at least one characteristic parameter of the product the presence of at least one defect ([0012] “faulty points”);
generating a notification signal in the presence of the at least one defect ([0012] with data recorded by cameras being processed and later displayed);
and activating, with the notification signal, a discard device and upon activation of the notification signal, discarding a portion of the product comprising the at least one defect by the discard device ([0012], “faulty material web piece can be eliminated”).
Stueffer does not disclose that the product can be considered a semi-finished product as defined in the instant specification (p1 L24-25), as while it does contain a continuous elongated element 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the elastomeric material with the cord as taught by Nishimura with Stueffer. One would have been motivated to do so to improve the corrosion resistance of the semi-finished product.
	Regarding claim 25, modified Stueffer teaches all limitations of claim 18 as set forth above. Additionally, Stueffer also discloses the step of taking a plurality of images of the semi-finished product (via “cameras” (6)) and the step of detecting that comprises making a comparison between the images and one or more reference parameters (“black coating”) and generating the notification signal from the comparison ([0012]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stueffer (DE10321770A1) and Nishimura (US20100170215) in view of Sgalari (WO2009068939).
	Regarding claim 19, modified Stueffer teaches all limitations of claim 18 as set forth above. While Stueffer does mention removing the portion of the semi-finished product that has at least one defect ([0012]), there is no mention of how the portion is discarded. However, it is well known in the art of tire sheet manufacturing that a cutting device could be used to selectively remove material from a sheet, as shown by Sgalari in Fig 6, which makes use of a cutting member (“cutting member” (22)).
.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stueffer (DE10321770A1), Nishimura (US20100170215) and Sgalari (WO2009068939) in view of Hasegawa (US9393751).
	Regarding claim 21, modified Stueffer teaches all limitations of claim 20 as set forth above. However, modified Stueffer does not teach that the method comprises of calculating an integer number of the result of the division between the main length and the determined length; starting when the notification signal is generated and waiting until the building station has laid a number N of strip-like elements equal to the integer number; and sending a command signal to the discard device for discarding the at least one strip-like element following the N strip-like elements.
	Similar to Stueffer, Hasegawa teaches a method of preparing a semi-finished product (“tire constituting member” (G)) for tire manufacture. In particular, Hasegawa teaches the use of a device (“control device”) that is capable of performing all the claimed limitations not taught by modified Stueffer including calculating an integer number of the result of the division between the main length (the desired length of the tire constituting member) and the determined length (current measured length); starting when the notification signal is generated and waiting until the building station has laid a number N of strip-like elements equal to the integer number; and sending a command signal to the discard device for discarding the at least one strip-like element following the N strip-like elements (C9 L1-14, C9 L58- C10 L1). One advantage to using the control device is the automation of the process, as compared to relying solely on a human operator, increasing production efficiency.

	Regarding claims 22-23, further modified Stueffer teaches all limitations of claim 21 as set forth above. Additionally, Hasegawa also teaches the use of a control device that would be capable of sending a command signal that would cause at least one (claim 22) or at least 2 (23) of the strip-like elements immediately following the N bands to be discarded by the discard device (C9 L1-14, C9 L58-C10 L1).
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stueffer (DE10321770A1) and Nishimura (US20100170215) in view of Marchini (WO2012085776).
	Regarding claim 24, modified Stueffer teaches all limitations of claim 18 as set forth above. However, modified Stueffer does not teach that an acquisition zone is between an accumulation station and the building station, where the accumulation station accumulates the semi-finished products, and wherein the step of feeding comprises feeding the semi-finished product from the accumulation station.
	Within a similar art, Marchini teaches a method for feed semi-finished product (“elementary semifinished element” (1)) for use in the production of tires. In particular, Marchini (Fig 1) teaches the use of an accumulation zone (“collection support” (4)) that serves to accumulate the semi-finished product and later feed it to a building station (P4 L31-P5 L2). One advantage to this is the ability to easily switch the semi-finished product being fed to the building station, giving the process more flexibility.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the collection support of Marchini in the method of Stueffer. One would have been motivated to do so to increase the method’s flexibility.

Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.
	Applicant argues that Stuefer teaches the detection of the defect before the semi-finished product is unwound from a reel and that the defect is removed after identification of the defect instead of when the initial identification of the defect occurs. 
Examiner disagrees with both points. Regarding the timing of the reel winding, in Stuefer as modified by Nishimura, the rubber-impregnated steel cord supplied at the start of the Stuefer method is construed as the semi-finished product and this cord is unwound from a reel (via a creel) ([0011-12]). The specification defines "semifinished product" as "a continuous elongated element, made of elastomeric material." Spec. 1, ll. 24-25. As detailed in the rejection above, it is known to impregnate steel cords with elastomeric material (rubber) in order to enhance corrosion resistance. See Nishimura, [0056]. In modifying Stuefer, the steel cord can be construed as a semi-finished product because it would comprise elastomeric material.
	Regarding the timing of the defect removal in relation to the identification, examiner notes that the only claim limitation in terms of timing between the “identification” (detection) of the defect and the removal of the defect is that the removal comes after the detection, as the detection generates a notification signal which later activates a discard device to discard the defect. Stuefer meets this timing limitation, as the detection of the defect creates a notification signal in the form of a visual marking that is recognized by and activates a discard device later in the process so that the defect is removed. ([0012]). There is no language in the claim that requires the discarding of the defect directly after the generation of the notification signal.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749